DETAILED ACTION
Applicant’s reply filed on 12/03/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being as being unpatentable over Sato et al. (US20120018204, hereinafter Sato) in view of Shimada et al. (US20180268999, hereinafter Shimada).
Referring to claim 6, Sato discloses a substrate with a built-in electronic component (ceramic electronic component 1 is embedded in a wiring board body 3 in figure 1-3 and 10-12 or figures 10-14), comprising:
a multi-layer ceramic electronic component (the ceramic electronic component 1) including
a ceramic body (a ceramic element body 10) including internal electrodes (first internal electrodes 11 and a plurality of second internal electrodes 12) laminated in first axial direction (“T” direction) and having a main surface (a first principal surface 10a or a second principal surface 10b) facing in the first axial direction (“T” direction; paragraph 0039 of Sato states, “the ceramic element body 10 includes a first principal surface 10a and a second principal surface 10b …..a thickness direction T”); and 
an external electrode (one of first and second external electrodes 13 and 14) including 
a base layer (15- 16)  including a step portion (a step portion of 15-16)  formed on the main surface (the first principal surface 10a or the second principal surface 10b; paragraph 0048 of Sato states, “Each of the first and second external electrodes 13 and 14 preferably include a laminate of first to third conductive layers 15 to 17”), and 
a plated layer (17) formed on the base layer (15-16), the external electrode (the one of first and second external electrodes 13 and 14) being connected to the internal electrodes (first internal electrodes 11 and a plurality of second internal electrodes 12; paragraph 0053 of Sato states, “the third conductive layers 17 are preferably formed of plating”);
a housing layer (fig. 10, a core material 33) housing the multi-layer ceramic electronic component (1; paragraph 0068 of Sato states, “a wiring board body 35 including the base substrate 30, the core material 33”); and 
a wiring layer (30 with a via conductor in via 39 and 36) including 
an insulating layer (a base substrate 30’ paragraph 0066 of Sato states, “The base substrate 30 is not particularly limited, and can be defined, for example, by a board of resin”) formed on the housing layer (the core material 33),
a conductor layer (a Cu layer 36) formed on the insulating layer (30; paragraph 0066 of Sato states, “Cu layer 36”), and 
(39) configured for interlayer connection connected to the external electrode (the one of first and second external electrodes 13 and 14) and the conductor layer (36) and formed in the insulating layer (30; paragraph 0071 of Sato states, “To form conductors connected to the first and second external electrodes 13 and 14 in the via holes 39, plating, such as electroless plating may preferably be performed further.”);
wherein the plated layer includes a difference in level resulting from the shape of the step portion (17 in figure 14 of Sato includes a difference in level resulting from the shape of the step portion of 15-16), 
wherein the via (39) penetrates the insulating layer (30) from the conductor layer (36) to the external electrode (one of 13 or 14) and filled with a conductor (conductor in the via hole 39; paragraph 0071), and 
wherein the conductor (a via conductor in via 39) has a connection surface in contact with the external electrode (end surface of the via conductor), wherein the via hole is disposed to expose the plated layer (via 39 exposed to 17), and wherein the connection surface has a shape corresponding to the plated layer (via 39 corresponding to plated layer).

Sato fail to disclose wherein the conductor is disposed to expose the difference in level of the plated layer, and wherein the connection surface has an irregular shape corresponding to the difference in level of the plated layer.

Shimada discloses a via conductor (230b in figures 9-10) connected to the external electrode (60b) and the conductor layer (220b)  to face the step portion (70) in the one axial direction (“T” direction; paragraph 0109 of Shimada states, “The multilayer ceramic capacitor 10 is disposed so that the first external electrode 60a is in contact with a first land portion 220a on the mounting substrate 210, and the second external electrode 60b is in contact with a second land portion 220b on the mounting substrate 210. Then the first external electrode 60a and the first land portion 220a are joined by a first fillet 230a made of a solder so as to be electrically connected. Similarly, the second external electrode 60b and the second land portion 220b are joined by a second fillet 230b made of a solder so as to be electrically connected”);
wherein the connection surface (connection surface connecting 60b) has an irregular shape corresponding to the difference in level of electrode or plating layer of electrode (60b and see paragraph 0061 and 0065).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with a built-in electronic component of Sato to have conductor structure on step portion as taught by the Shimada  because such arrangement would improve electrical connection and mounting or fixing strength between two adjacent parts or portions, and further  paragraph 0070 of Shimada states, “the protruding portion 70 effectively operates as an anchor, the fixing strength between the multilayer ceramic capacitor 10 and the 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 6 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Responding to applicant’s argument referring to claim 6,  Final structure of the claimed invention a conductor in the insulation layer making the connection with the electrode wherein the electrode has step portion. 
Sato discloses a conductor passing in the insulation layer making the connection with the electrode wherein the electrode has step portion (see rejection of the claim 6) and  
Shimada discloses conductor having step portion directly engages with a step portion of electrodes. 


Therefore, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/STEVEN T SAWYER/Primary Examiner, Art Unit 2847